Citation Nr: 1215632	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee (hereinafter, right knee disability).  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected patellofemoral compartment degenerative joint disease of the left knee, to include a separate 30 percent evaluation for service-connected limitation of extension of the left knee due to degenerative joint disease (hereinafter, left knee disability).  


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from June 2005 and July 2006 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office Lincoln, Nebraska (the RO) which granted service connection for patellofemoral compartment degenerative joint disease of the left knee and service connection for degenerative joint disease of the right knee, respectively.  

The Veteran perfected timely appeals as to the initial disability ratings assigned to each knee disability.  In May 2009, the Board denied increased ratings for each knee, and the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties, and remanded the matter to the Board for further analysis of whether a higher disability rating based upon additional functional loss due to pain on motion, flare-ups and repetition is warranted.  In its Order, the Court specified that only the two issues involving the Veteran's knees were subject to the remand; the Court left undisturbed the Board's other holdings pertaining to the issues of the disability rating assigned to the Veteran's bilateral hearing loss, the effective date assigned to the grant of service connection for left knee degenerative joint disease, and whether new and material evidence was submitted to reopen a claim for entitlement to service connection for Scheuermann's disease of the dorsal spine. 

In light of the instructions of the January 2010 Court-adopted JMR, the Board remanded the Veteran's claims for additional evidentiary development in June 2010.  After the RO attempted to substantially comply with the Board June 2010 remand instructions, the Veteran's claims were returned to the Board.  

The Veteran's claims were subsequently remanded for further evidentiary and procedural development in December 2010 and June 2011.  The Board's remand instructions have been substantially complied with, and the Veteran's claims have been returned to the Board.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In a simultaneous rating decision and Supplemental Statement of the Case (SSOC), the RO established a separate 30 percent evaluation for limitation of extension of the left knee due to degenerative joint disease, effective September 15, 2011.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98.  While the Veteran did not express disagreement with the assigned evaluation or effective date, the Court has held that the Board may take jurisdiction of issues that have not been perfected to the Board if they are inextricably intertwined with an issue on appeal.  See generally, Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds No. 10-1405, ___ S. Ct. ___ (U.S. Oct. 3, 2011).  As such, the issue is before the Board, and these actions have not resulted in prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As such, the Board has merged this award with the Veteran's appeal concerning his service-connected left knee disability.  

In June 2005, the Veteran's private attorney raised the issue of whether there was Clear and Unmistakable Error (CUE) in a June 1975 rating decision which denied the Veteran's claim to establish service connection for a low back disorder, to include Scheuermann's disease.  The RO denied this claim in a September 2010 rating decision.  The Veteran and his private attorney were notified of this decision later that month.  The Veteran's private attorney expressed disagreement with the RO's denial of this claim in December 2010, and the RO promulgated a Statement of the Case (SOC) in March 2011 which continued to deny the Veteran's claim.  In a June 2011 statement, the Veteran's private attorney continued to express disagreement with the RO's September 2010 denial of the Veteran's claim, and he asserted that an SOC on the matter had not been received.  

In September 2011, the September 2010 rating decision became final.  38 C.F.R. §§ 20.302, 20.1103 (2011); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  In December 2011, the Veteran's private attorney expressed continued disagreement with the September 2010 rating decision which denied the Veteran's CUE claim.  As no reply has been forthcoming from the RO, it is unclear whether the December 2011 statement has been accepted as a timely substantive appeal or a new claim raising CUE in the June 1975 rating decision.  Regardless, the issue is not currently before the Board, and thus, it is REFFERRED to the RO for appropriate actions.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is manifested by painful motion, but does not result in flexion limited to at least 45 degrees or extension limited to at least 10 degrees.  There is no objective evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia or fibula or genu recurvatum of the right knee.  

2.  The Veteran's service-connected left knee disability is manifested by painful motion and a non-tender scar, but does not result in flexion limited to at least 45 degrees or extension limited to at least 30 degrees.  There is no objective evidence of ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, impairment of the tibia or fibula or genu recurvatum of the right knee.  

3.  The evidence of record does not show that the Veteran's service-connected right or left knee disability is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.  



CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation for the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).  

2.  The criteria for an increased initial evaluation for the Veteran's service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261, 7804 (2011).  

3.  The criteria for referral of the Veteran's service-connected right or left knee disability for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased evaluations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The Court has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's right and left knee claims arise from granted claims of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, letters dated in March 2005 and May 2006 fully satisfied the duty to notify provisions concerning his claims for service connection.  The Veteran was informed that evidence was needed showing his right and left knee disabilities were the result of his service.  He was informed of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his left foot disabilities and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  

The Board notes that the Veteran was not notified of how VA determines disability ratings and effective dates at the time of the initial adjudication of his claims.  However, letters to the Veteran dated in July 2007 and October 2007 provided him with sufficient Dingess notification, and the Veteran's claims were subsequently readjudicated in SSOC's dated in September 2010, March 2011, August 2011 and September 2011.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records and treatment records from the Social Security Administration (SSA) are in the file.  Additionally, private treatment records identified by the Veteran have been obtained and associated with the Veteran's claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in May 2005, June 2006, January 2011 and September 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The May 2005, June 2006, January 2011 and September 2011 VA examination reports are thorough and supported by VA outpatient treatment records.  Moreover, the Board notes that the Veteran's VA claims file was available to and reviewed by the VA examiners  in connection with each examination.  Further, as instructed by the Board in June 2011, it appears that the September 2011 VA examination was scheduled during an arthritic flare up of the Veteran's knees.  In light of above, the Board finds that the May 2005, June 2006, January 2011 and September 2011 VA examination are adequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).




Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, supra.  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The Board notes the Court's prior decision in Lichtenfels, but, in Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011), the Court distinguishes Lichtenfels as limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003 (degenerative arthritis established by X-ray findings).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  (i.e. the limitation of motion codes).  

Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These criteria provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board notes that words such as "slight," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011).  Although the words "slight", "moderate", and "severe" are not defined in VA regulations, "slight" is generally defined as "small in size, degree, or amount"; "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."; and "severe" is defined as "extremely intense."  See Webster's New World Dictionary, Third College Edition (1988), pgs. 1038, 871, and 1071.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a Diagnostic Code 5260.  

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a 0 percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a Diagnostic Code 5261.  

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under the same rating criteria as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Discussion

The Veteran's service-connected right and left knee disabilities are each evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 - 5060 relating to traumatic arthritis and limitation of flexion of the knees, respectively.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  Additionally, the RO has assigned a separate 30 percent evaluation for limitation of extension of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered evaluating the Veteran's claims under alternative Diagnostic Codes.  However, review of the record fails to reflect that the Veteran demonstrates ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia or fibula or genu recurvatum of either knee.  Accordingly, Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 are not for application, and the Board will continue to evaluate the Veteran's claims under Diagnostic Codes 5010, 5260 and 5261, relating to traumatic arthritis and limitation of flexion and extension of the knees, respectively.  

The Board specifically notes that the Veteran underwent extraarticular ligament reconstruction of his left knee in 1980 due to instability of the joint.  See e.g., the September 2011 VA examination report.  However, while the Veteran has reported instability in his knees and "occasionally" utilizes a brace and cane due to his service-connected knee disabilities, the VA examination reports are devoid of any objective evidence that either of the Veteran's knees manifest in recurrent subluxation or lateral stability.  Accordingly, Diagnostic Code 5257 is not for application.  

In sum, for the Veteran's claim to succeed, he must demonstrate that his traumatic arthritis of the knees results in:  (1) flexion of the right knee limited to at least 45 degrees, (2) extension of the right knee limited to at least 10 degrees, (3) flexion of the left knee limited to at least 45 degrees and/or (4) extension of the left knee limited to at least 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 and 5261.  

After a review of the record, to include the May 2005, June 2006, January 2011 and September 2011 VA examinations, the Board concludes that increased evaluations for the Veteran's service-connected knee disabilities are not in order.  

Concerning the Veteran's service-connected right knee disability, there is no evidence that he has demonstrated flexion limited to at least 45 degrees or extension limited to at least 10 degrees, even taking into account his reports of painful motion during a flare up and additional limitation upon repetitive motion testing as per the Court's holding in DeLuca.  At its worst, the right knee displayed range of motion of 3 degrees of extension and 120 degrees of flexion, with pain at 110 degrees.  See the July 2010 VA examination report.  At the time of the September 2011 VA examination, which was conducted during a flare-up, he had normal extension and flexion limited to 110 degrees.  On repeated motion, he had pain.  There was some tenderness to palpation, but muscle strength was normal and there was no instability or laxity noted.

Concerning the Veteran's service-connected left knee disability, there is no evidence that he has demonstrated flexion limited to at least 45 degrees or extension limited to at least 30 degrees, even taking into account his reports of painful motion during a flare up and additional limitation upon repetitive motion testing as per the Court's holding in DeLuca.  At its worst, the left knee displayed range of motion of 0 degrees of extension and 85 degrees of flexion, with pain at 70 degrees.  See the September 2011 VA examination report.  The September 2011 VA examination, which was performed at the time of a flare-up, noted that he had 70 degrees of flexion and 0 to 20 degrees of extension after repeated movement.  He also had pain.  There was tenderness to palpation, but his muscle strength was normal and there was no instability or laxity found.

The Board specifically notes that, as per the prior remand directives, the September 2011 VA examination was scheduled during an arthritic flare up of the Veteran's knees.  See the June 2011 Board remand and the September 2011 VA examination report.  

The Board also observes that the Veteran's 1980 left knee surgery resulted in a scar.  Such scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804, which contemplates superficial scars that are painful on examination.  The criteria for evaluating the scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2010)).  However, these revisions were specifically applicable to claims filed on or after October 23, 2008.  Here, the Veteran's claims for service connection, from which his claims for increased initial evaluation arise, were filed in March 2005 and April 2006.  Accordingly, the revised schedular criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.  

Prior to October 23, 2008, Diagnostic Code 7804 assigned a single 10 percent evaluation for a superficial scar that was painful on examination. A superficial scar is one not associated with underlying soft tissue damage.  

The Board has considered whether a separate evaluation may be assigned for this scar as per the Court's holding in Esteban.  However, there is no evidence of record which reflects that the Veteran's left knee scar is painful or tender on examination.  Accordingly, a separate evaluation for the Veteran's left knee scar may not be assigned.  

The Board has considered the possibility of staged ratings as per the Court's holding in Fenderson, Hart and Francisco.  However, because the criteria for increased evaluations were met at no time during the Veteran's appeal, staged ratings are inapplicable.  See Fenderson, Hart and Francisco, all supra.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that either of the Veteran's service-connected knee disabilities is so exceptional or unusual as to warrant the assignment of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher evaluations available under multiple Diagnostic Codes, but the Veteran's disabilities are not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected knee disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent for service-connected patellofemoral compartment degenerative joint disease of the left knee, to include a separate 30 percent evaluation for service-connected limitation of extension of the left knee due to degenerative joint disease, is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


